Case 1:20-cv-00821-LMB-JFA Document 6 Filed 07/23/20 Page 1 of 5 PageID# 184




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION



CHRISTIAN ALBERTO SANTOS GARCIA,
et al.,

               Plaintiffs,
                                                      Case No. 1:20-cv-00821
       v.

CHAD F. WOLF, in his official capacity as             ORAL ARGUMENT REQUESTED
Acting Secretary, U.S. Department of
Homeland Security, et al.,

               Defendants.



               PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65, Plaintiffs Christian Alberto Santos Garcia,

Santos Salvador Bolanos Hernandez, Gerson Amilcar Perez Garcia, and Ismael Castillo Gutierrez

respectfully but urgently request that the Court issue a preliminary injunction ordering Defendants

to: (1) submit to an inspection of Farmville Detention Center conducted by the expert Plaintiffs

have identified in accordance with the process described in his declaration, at Defendants’ expense,

of the facility’s COVID-19 mitigation efforts, medical care plan, and food supply and preparation

regimen; (2) create a plan, to be immediately submitted to the Court and overseen by a the expert

Plaintiffs have identified, outlining (a) specific mitigation efforts, in line with Centers for Disease

Control and Prevention (“CDC”) guidelines to prevent, to the degree possible, contraction of

COVID-19, including implementing appropriate social-distancing measures throughout the

facility and providing all detainees with adequate personal protective equipment; (b) specific

efforts to provide proper medical care to detainees infected with COVID-19; and (c) specific




                                                  1
Case 1:20-cv-00821-LMB-JFA Document 6 Filed 07/23/20 Page 2 of 5 PageID# 185




efforts to provide proper nutrition to Plaintiffs and other detainees housed at Farmville; (3) cease

all inter-facility transfers into and out of Farmville Detention Center, and not transfer Plaintiffs out

of Farmville to another detention facility, until Defendants can demonstrate that such transfer will

not endanger Plaintiffs’ or others’ health and abides by CDC guidelines; and (4) not retaliate

against Plaintiffs for having brought this suit.

        As explained in the accompanying Memorandum of Law in Support of Plaintiffs’ Motion

for Preliminary Injunction, Plaintiffs are likely to succeed on their claims that Defendants have

violated Plaintiffs’ rights under the Fifth and Fourteenth Amendments to the U.S. Constitution,

and that Defendants have violated the Administrative Procedure Act by failing to follow their own

standards and rules for medical care, meal services, and preventing and treating COVID-19 within

the facility. Plaintiffs have been and will be irreparably harmed by Defendants’ conduct because

they have been exposed to and contracted COVID-19, and the health risks from continued

exposure are severe. The public interest and the balance of the equities favor an injunction because

upholding constitutional and statutory rights serves the public interest, and the public has an

interest in minimizing the spread of COVID-19 not only inside the Farmville Detention Center but

also in the Farmville community.

        No security or bond is necessary to issue a preliminary injunction because Defendants will

not be harmed by complying with the preliminary injunction. See Fed. R. Civ. P. 65(c).

        For these reasons and the reasons stated in the accompanying Memorandum of Law,

Plaintiffs respectfully request that this Court grant the motion for preliminary injunction.




                                                   2
Case 1:20-cv-00821-LMB-JFA Document 6 Filed 07/23/20 Page 3 of 5 PageID# 186




DATED: July 23, 2020                              Respectfully submitted,

                                                  /s/Simon Sandoval-Moshenberg
Joseph D. West (Va. Bar No. 16834)                Simon Sandoval-Moshenberg
David Debold (pro hac vice forthcoming)               (Va. Bar No. 77110)
Naima L. Farrell (pro hac vice forthcoming)       Kristin Donovan (Va. Bar No. 92207)
Thomas J. McCormac IV                             Granville Warner (Va. Bar. No. 24957)
   (pro hac vice forthcoming)                     LEGAL AID JUSTICE CENTER
Blair Watler (pro hac vice forthcoming)           6066 Leesburg Pike, Suite 520
Katherine King (pro hac vice forthcoming)         Falls Church, VA 22041
GIBSON, DUNN & CRUTCHER LLP                       Tel: 703-778-3450
1050 Connecticut Ave. NW                          simon@justice4all.org
Washington, D.C. 20036-5306                       kristin@justice4all.org
Tel: 202-955-8551                                 cwarner@justice4all.org
jwest@gibsondunn.com
ddebold@gibsondunn.com                   Sirine Shebaya (pro hac vice forthcoming)
nfarrell@gibsondunn.com                  Amber Qureshi (pro hac vice forthcoming)
tmccormac@gibsondunn.com                 NATIONAL IMMIGRATION PROJECT OF THE
bwatler@gibsondunn.com                      NATIONAL LAWYERS GUILD
kking@gibsondunn.com                     2201 Wisconsin Ave. NW, Suite 200
                                         Washington, D.C. 20007
Pro bono counsel for Plaintiff Christian Tel: 617-227-9727
Alberto Santos Garcia                    sirine@nipnlg.org
                                         amber@nipnlg.org

                                                  Pro bono counsel for Plaintiffs Santos
                                                  Salvador Bolanos Hernandez, Gerson Amilcar
                                                  Perez Garcia, and Ismael Castillo Gutierrez




                                              3
Case 1:20-cv-00821-LMB-JFA Document 6 Filed 07/23/20 Page 4 of 5 PageID# 187




                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on this date, I uploaded the foregoing, along with all
attachments thereto, to this Court’s CM/ECF system, which will send a Notice of Electronic Filing
(NEF) to all counsel of record.

       Also on this date, I mailed (certified U.S. mail, return receipt requested) the foregoing,
along with all attachments thereto, to the following Defendants:

       Chad Wolf
       Matthew Albence
       Russell Hott
       U.S. Immigration and Customs Enforcement
       U.S. Department of Homeland Security
       Office of the General Counsel
       2702 Martin Luther King Jr. Ave, SE
       Washington, DC 20528-0485

       Jeffrey Crawford, Superintendent, Farmville Detention Center
       Immigration Centers of America, LLC
       508 Waterworks Road
       Farmville, VA 23901

       Immigration Centers of America, LLC
       SERVE: Russell B. Harper, R/A
       7113 Three Chopt Road, Suite 210
       Richmond, VA 23226

       Armor Correctional Health Services, Inc.
       SERVE: CT Corporation System, R/A
       4701 Cox Rd Ste 285
       Glen Allen, VA 23060-6808

         Also on this date, I mailed (U.S. mail, postage paid) and e-mailed the foregoing, along with
all attachments thereto, to the following counsel, whom I believe to be counsel for the Defendants:

       Dennis C. Barghaan, Jr., Assistant Chief, Civil Division
       U.S. Attorney’s Office for the Eastern District of Virginia, Alexandria Div.
       Justin W. Williams United States Attorney's Building
       2100 Jamieson Ave
       Alexandria, VA 22314
       dennis.barghaan@usdoj.gov
       Counsel for Defendants Wolf, Albence, Hott, and U.S. Immigration and Customs
       Enforcement




                                                 4
Case 1:20-cv-00821-LMB-JFA Document 6 Filed 07/23/20 Page 5 of 5 PageID# 188




     John M. Erbach
     SPOTTS FAIN, P.C.
     411 E. Franklin Street, Suite 600
     Richmond, VA 23219
     jerbach@spottsfain.com
     Counsel for Defendants Crawford and Immigration Centers of America, LLC

     Edward J. McNelis, III
     SANDS ANDERSON
     1111 E Main St, Suite 2400
     Richmond, VA 23219
     emcnelis@sandsanderson.com
     Counsel for Defendant Armor Correctional Health Services, Inc.


DATED: July 23, 2020                           Respectfully submitted,

                                               /s/Simon Sandoval-Moshenberg
                                               Simon Sandoval-Moshenberg
                                                   (Va. Bar No. 77110)
                                               LEGAL AID JUSTICE CENTER
                                               6066 Leesburg Pike, Suite 520
                                               Falls Church, VA 22041
                                               Tel: 703-778-3450
                                               simon@justice4all.org




                                           5
